March 26, 1930. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Henry, overruling a demurrer interposed by the defendants to the complaint, upon the ground of a misjoinder of causes of action, directing that certain parts of the complaint be stricken out, and allowing a certain amendment to the complaint. I will advert only to that portion of the order which overrules the defendants' demurrer. In my view of the matter the sustaining of the demurrer, as I think the order should have been, will necessarily dispose of the entire order.
If counsel for the plaintiff have endeavored to follow any
act permitting a "jumbling" of causes of action, their effort has been successful to a degree. Their contention is that the pleading is justified by Section 427 of the Code of Civil Procedure, commonly referred to as the "Jumbling Act." I do not think so, as I shall endeavor to demonstrate.
The complaint shows that it contains three separate and distinct charges of slander, one for malicious prosecution, one for false arrest and imprisonment, and one for trespass upon his property.
Section 430 of the Code of Civil Procedure definitely specifies the causes of action which may be united in the same complaint:
"1. * * *
"2. * * * *Page 390 
"3. Injuries with or without force, to person and property, or either; or
"4. Injuries to character; or
"5. * * *
"6. * * *
"7. * * *"
But it provides: "But the causes of action, so united, mustall belong to one of these classes. * * *"
Slander is an injury to character; malicious prosecution is a personal tort, and so are false arrest and imprisonment. Slander comes under subdivision 4; the other under 3.
I think that it is impossible to justify the joinder under the Jumbling Act, Section 427. That section manifestly was not intended to completely revolutionize the practice prescribed in Section 430, relating to the joinder of causes of action. The terms of the section indicate this: "In all cases where two or more acts of negligence or other wrongs are set forth in the complaint, as causing or contributing to theinjury, for which such suit is brought," the plaintiff need not separately state them or be required to elect.
It is impossible to conceive that a slander can cause or contribute to the injury which the plaintiff may have sustained by a malicious prosecution, a false arrest and imprisonment, or a trespass, and mutatis mutandis. The Jumbling Act was not intended to permit the jumbling of causes of action, but as it distinctly declares, the jumbling of acts of negligence
which caused or contributed to the injury.
In Fennell v. Woodward, 141 S.C. 173, 139 S.E., 383,385, the Court said: "The salutary object of that statute * * * was to abolish the practice which had prevailed prior to its enactment of requiring the plaintiff in a tort action to make of each separate negligent act or omission, capable in itself of producing the injury, a separate and distinct cause of action in his complaint (citing cases). The assumption upon which that act is predicated — that a cause of action in tort based upon a single injury is not properly divisible *Page 391 
into as many parts as there are separate and independent acts of negligence causing, or contributing to, the result complained of — is, we think, entirely sound."
See, also, Pendleton v. Ry. Co., 133 S.C. 326,131 S.E., 265.
I think therefore that the order overruling the demurrer should be reversed.
A majority of the Court concur in the foregoing opinion, and it is therefore the judgment of this Court that the order overruling the demurrer be reversed and that the case be remanded to the Circuit Court with leave to the plaintiff to institute, if he be so advised, separate suits against the defendant, in one of which may be joined his alleged causes of action for malicious prosecution, false arrest and imprisonment, and trespass upon real property, and in the other the separate causes of action based upon the alleged slanders. This result may be attained by amending the present complaint by retaining such of the causes of action as may be joined in the same complaint, separately stated, as above indicated and the institution of a distinct and separate action as to the others.
MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.